Case: 1:18-cv-02257-JG Doc #: 29-7 Filed: 05/13/19 1 of 5. PageID #: 836
                                                     Moss Affidavit EXHIBIT 7




                            CONFIDENTIAL                        UH-MOSS 1385
Case: 1:18-cv-02257-JG Doc #: 29-7 Filed: 05/13/19 2 of 5. PageID #: 837
                                                     Moss Affidavit EXHIBIT 7




                            CONFIDENTIAL                        UH-MOSS 1386
Case: 1:18-cv-02257-JG Doc #: 29-7 Filed: 05/13/19 3 of 5. PageID #: 838
                                                     Moss Affidavit EXHIBIT 7




                            CONFIDENTIAL                        UH-MOSS 1387
Case: 1:18-cv-02257-JG Doc #: 29-7 Filed: 05/13/19 4 of 5. PageID #: 839
                                                     Moss Affidavit EXHIBIT 7




                            CONFIDENTIAL                        UH-MOSS 1449
Case: 1:18-cv-02257-JG Doc #: 29-7 Filed: 05/13/19 5 of 5. PageID #: 840
                                                     Moss Affidavit EXHIBIT 7




                            CONFIDENTIAL                        UH-MOSS 1450
